                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


WALTER STILLWELL                                  §

VS.                                               §               CIVIL ACTION NO. 9:16-CV-61

BRAD LIVINGSTON, et al.,                          §

                           MEMORANDUM OPINION AND ORDER

       Plaintiff, Walter Stillwell, a prisoner confined at the Polunsky Unit of the Texas Department
of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis,

filed the above-referenced civil rights action pursuant to the Religious Land Use and Institutionalized

Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1(a) and 42 U.S.C. § 1983 against defendants Collier,

Davis, Livingston, Stephens, Drum, Harris and Langley.

       On April 24, 2019, the Magistrate Judge to whom this case was referred filed a Report and

Recommendation, recommending all of plaintiff’s claims be dismissed except for plaintiff’s

RLUIPA claims against defendants Collier and Davis for declaratory and injunctive relief (docket

entry no. 63). On that same day, Magistrate Judge Zack Hawthorn entered an order requiring

defendants Collier and Davis file a brief within twenty (20) days outlining the application of the

injunction entered in Ali v. Stephens in the above-referenced case (docket entry no. 62). 822 F.3d

776, 793 (5th Cir. 2016). Plaintiff received a copy of the Report and Recommendation on May 1,

2019 (docket entry no. 64). On May 10, 2019, plaintiff filed a motion to voluntarily dismiss this suit

(docket entry no. 65).
                                           ORDER

      It is, therefore, ORDERED that Plaintiff’s Motion to Voluntarily Dismiss (docket entry no.

65) is GRANTED..


   So Ordered and Signed
   May 21, 2019




                                              2
